Title: From George Washington to William Pearce, 1 February 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Feby 1st 1795
        
        I write to you this week, more for the sake of letting you know that your l⟨e⟩tter of the 25th Ulto with the reports, came safe,

than because I have any thing to communicate that is in any degree material.
        I have no doubt of Ceder making a good hedge—but I have very great ones of your getting them to live, when transplanted; and if they should not, your labour as well as the plants will be lost. Were there not Cedar berries sewn in the Vineyard last year? or the year before? & whether did they come up or not? There are various opinions as to the proper season for removing these trees: Some say spring; some say autumn; and others insist upon it that mid summer is the proper season. I never succeeded even tolerably, until I removed them in deep frosts; with a block of frozen earth hard bound (by the frost) to their roots. In this manner few or none will be lost; but in all probability the winter is too far spent for the adoption of this mode of transplanting them. My opinion is, that any trees or shrubs that will bear to stand close together without injuring each other, will do for partition fences against horses, cattle, & even sheep; but that nothing short of a close rail fence, or stone wall, is secure against hogs. This, among other reasons has made me anxious to try (as an experiment at least) to ⟨r⟩aise these a⟨n⟩imals in sties from pigs. It has succeeded well where tried.
        It is happy for old Betty, & her children & friends, that she is taken of[f] the stage; her life must have been miserable to herself, & troublesome to all those around her. I am—Your friend &ca
        
          Go: Washington
        
      